EXHIBIT 10.2




    [logo.jpg]
 
March 28, 2007
BP America Production Company
Onshore Business Unit
Onshore Gulf Coast Asset Area
501 Westlake Park Boulevard
Houston, Texas 77079
 
Peter W. Foster
Senior Land Negotiator
Phone: 281.366.3574
Fax: 281.366.4519

FAX AT (832) 553-7244




Mr. John I. Folnovic
True North Energy Corp.
1200 Smith Street, 16th Floor
Houston, Texas 77002


RE:
Development Agreement, dated effective January 1, 2007,
 
By and between BP America Production Company and
 
True North Energy Corp. (the “Agreement”)
 
Badger Prospect, Pointe Coupee Parish, Louisiana



Dear John:


BP America Production Company (“BP”) has drilled the BP America Production
Company; A. Major Heirs #1 well (the “Well”) to the Objective Zone (as defined
in the Agreement and further modified in that certain letter agreement, dated
March 20, 2007, amending the Agreement). BP has run all logs and tests covering
this additional drilling since the initial logging runs in the Well and provided
same to True North Energy Corp. (“True North”).


As per Section 2.2(B) of the Agreement, Casing Point has been reached. In BP’s
opinion, the Well is a dry hole with no commercial hydrocarbon accumulations,
and BP hereby elects to plug and abandon the Well, as currently drilled,
pursuant to Section 2.6 of the Agreement.


BP is planning to sidetrack the Well from a measured depth in the current
wellbore of 17,420’ and attempt to drill the Well to a new bottom hole
approximately 200’ to 300’ west of the current bottom hole location of the Well
to a depth sufficient to test the stratigraphic equivalent of the Tuscaloosa B-1
through C-1 sands, as seen between 18,070’ and 18,485’ (electrical log
measurement) in the Amarex - Major Heirs No. 1 well, located in Section 47,
Township 4 South, Range 10 East, Pointe Coupee Parish, Louisiana, or to a
measured depth of approximately 18,600’, whichever is shallower. At that point,
if BP should determine those sands are commercially productive, in BP’s sole
opinion, then BP will set a liner in the sidetrack hole of the Well and drill
out to test the Tuscaloosa C-2 sand, which is expected to be seen in the next
200’ to 400’ of the sidetrack.
 
 

--------------------------------------------------------------------------------




Although the Well was drilled to the Objective Zone, True North has not earned
an interest in the prospect. True North has no right under the Agreement to
participate in a Substitute Well, because the Well was successfully drilled to
the Objective Zone. Further, the sidetrack proposal set forth herein is not a
Substitute Well, as defined in Section 1.34 of the Agreement, because the rig
drilling the Well has not been released. Nonetheless, BP would like to offer
True North the same opportunity to earn an interest in the prospect as if the
sidetrack operations were part of the original drilling operations for the
Initial Well (including, but not limited to, True North’s obligation to pay its
promoted share of the drilling costs).


When and if this letter (the “Letter Agreement”) is executed by an authorized
representative of both BP and True North having the express authority to enter
into an agreement of the size and nature contemplated herein, BP and True North
hereby agree to amend the Agreement as follows:


1.
Section 1.21 of the Agreement is hereby deleted in its entirety and replaced
with the following:



1.21     “Initial Well” has the meaning given to it in the recitals, including
any sidetracks to the original wellbore.


2.
Section 1.24 of the Agreement is hereby deleted in its entirety and replaced
with the following:



1.24     “Objective Zone”, with respect to the Initial Well and except as
provided in Section 2.2(C), means the base of the Tuscaloosa C-1 sand, being the
stratigraphic equivalent of the base of the Tuscaloosa C-1 sand as seen at
18,485 feet (electrical log measurement) for the Amarex - Major Heirs No. 1
well, located in Section 47, Township 4 South, Range 10 East, Pointe Coupee
Parish, Louisiana, or eighteen thousand, six hundred feet measured depth
(18,600’ MD), whichever occurs first in the sidetrack of the original wellbore
in the Initial Well. The term “Objective Zone”, with respect to any Substitute
Well or Additional Well, means the deepest Zone to which the Substitute Well or
Additional Well is proposed to be drilled as provided in the relevant AFE for
such well.


3.
A new Section 1.39 is added to the Agreement as follows:



1.39     “Deep Objective Zone” means the base of the Tuscaloosa C-2 sand, being
the base of the next Zone to be encountered directly below the Objective Zone,
or four hundred feet measured depth (400’ MD) below the Objective Zone,
whichever occurs first in the sidetrack of the original wellbore in the Initial
Well.


4.
Section 2.2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



2.2     When and if Casing Point is reached in the Initial Well, BP shall give
written notice to Company of such occurrence, and such notice shall state
whether BP proposes to attempt to Complete the Initial Well as a producer,
whether in the Objective Zone or in a shallower Zone, to deepen the Initial Well
to the Deep Objective Zone, or to abandon the Initial Well as a dry hole. The
notice shall be accompanied by all well information and data set forth in
Exhibit “D” (the “Well Information”), unless such information has been
previously furnished to Company.
 
 

--------------------------------------------------------------------------------




(A)
If BP reaches Casing Point and proposes to Complete the Initial Well as a
producer, whether in the Objective Zone or in a shallower Zone, such notice
shall also include a completion AFE. The completion AFE shall include, at a
minimum, an estimate of Completion Costs for the Initial Well. Company shall
have forty-eight (48) hours (exclusive of Saturday, Sunday and holidays) from
receipt of the notice to elect, by written notice, whether it will participate
in accordance with Section 2.3. BP shall not Complete the Initial Well until
Company has notified BP in writing whether or not it will participate or until
forty-eight (48) hours (exclusive of Saturday, Sunday and holidays) have elapsed
since Company’s receipt of BP’s notice. Failure to respond within the time
period allowed shall be deemed to be an election not to participate in the
Completion of the Initial Well.
   
(B)
If BP reaches Casing Point and proposes to abandon the Initial Well as a dry
hole, (i) BP shall plug and abandon the Initial Well in accordance with Section
2.6, and (ii) Company shall have no right or option to takeover the Initial
Well.
   
(C)
If BP reaches Casing Point and elects (at BP’s sole option) to deepen the
Initial Well to the Deep Objective Zone, (i) the Objective Zone for the Initial
Well shall be the Deep Objective Zone, and (ii) there will be a new Casing Point
when and if BP reaches the Objective Zone (as redefined in this Section 2.2(C)).



5.
Capitalized terms set forth in this Letter Agreement have the meanings given to
them in this Letter Agreement or in the Agreement.
   
6.
Except as set forth in this Letter Agreement, the Agreement remains in full
force and effect as originally set forth therein.



Enclosed herewith is an Authority for Expenditure for this sidetracking
operation. The full cost of the first part of the sidetrack (Tuscaloosa B-1
through C-1 sands) will be approximately $4,500,000 with a cost of an additional
$3,100,000 to complete through the Tuscaloosa C-1 sand. If BP elects to set the
liner to drill to the Tuscaloosa C-2 sand, the additional cost would be
approximately $1,500,000. The current estimated costs for the Well, including
the estimated costs to plug the open hole portion of the original part of the
Well (currently underway), is approximately $11,500,000 (vs. $14,862,000 in
Estimated Drilling Costs). If True North elects to participate in accordance
with this Letter Agreement, BP would apply the unused portion of True North’s
original share of Estimated Drilling Costs to True North’s share of the
sidetracking operations until that money has been used. Thereafter, BP would
charge True North its proportionate share in accordance with Article II and
Section 5.4 (i.e., BP will not cash call True North for the cost of additional
operations).
 
 

--------------------------------------------------------------------------------




As you know, BP has the drilling rig on location and is proceeding forward with
the sidetracking operations set forth in this Letter Agreement. Therefore, time
is of the essence, and in accordance with standard industry practice for
operations in which a rig is on location, this offer will remain open for a
period of forty eight (48) hours from True North’s receipt of this proposal by
fax. If you wish to participate in the sidetrack of the Well as proposed herein
and amend the Agreement in accordance with this Letter Agreement, have an
authorized representative of True North sign this Letter Agreement in the space
provided below and fax to Pete Foster at 281-366-4519 within the time provided.
If BP does not receive a signed copy of this Letter Agreement by fax within 48
hours of True North’s receipt of this Letter Agreement, this offer shall be
automatically withdrawn and shall be of no further force and effect.


If True North does not timely elect to participate in the sidetrack operations,
True North will remain liable for its proportionate share of costs to plug and
abandon the original wellbore in the Well. Thereafter, BP will return any unused
portion of True North’s share of Estimated Drilling Costs, and True North will
have no further opportunity to earn an interest in the Badger Prospect.


Thank you for your participation in the Well to this point.


Respectfully,


/s/ Peter W. Foster
Peter W. Foster
BP America Production Company




ACCEPTED AND AGREED TO ON MARCH 28, 2007, BY:


BP AMERICA PRODUCTION COMPANY


By:
/s/ Stacey J. Garvin
 
Stacey J. Garvin
 
Attorney-in-Fact



ACCEPTED AND AGREED TO ON MARCH 29, 2007, BY:


TRUE NORTH ENERGY CORP.


By:
/s/ John Folnovic
 
John Folnovic
 
President & CEO




--------------------------------------------------------------------------------

